Citation Nr: 1529429	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  14-24 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from April 1957 to March 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky (hereinafter Agency of Original Jurisdiction (AOJ)).  In that decision, the AOJ denied service connection claims for bilateral hearing loss, tinnitus, peripheral neuropathy, a heart disorder and a pulmonary disorder.

The AOJ has characterized the matters on appeal as being subject to final prior denials.  Regardless of the AOJs actions, the Board has a legal duty to assess its own jurisdiction.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

An appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014).  After receipt of an SOC, the claimant must file a formal appeal within sixty days from the date the SOC is mailed or within the remainder of the one-year period from the date the notification of the AOJ decision was mailed, whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b); Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 542 (1992) (where a claimant did not perfect an appeal by timely filing a substantive appeal, the rating decision then becomes final). 

A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  According to the regulation, the substantive appeal must set out specific arguments relating to errors of fact or law made by the AOJ in reaching the determination or determinations being appealed.  38 C.F.R. § 20.202.

After the March 2011 denial, the Veteran timely filed an NOD in October 2011 with respect to the service connection denials for bilateral hearing loss, tinnitus, peripheral neuropathy, a heart disorder and a pulmonary disorder.  The AOJ furnished the Veteran an SOC on these issues in July 2012.

In August 2012, the Veteran submitted a VA Form 21-4138 (Statement in Support of Claim) requesting AOJ "reconsideration" of the denials of service connection for bilateral hearing loss, tinnitus and peripheral neuropathy.  He specifically withdrew from appeal the issues of service connection for a heart disorder and a pulmonary disorder.  He further requested the AOJ to obtain his VA clinic records in support of his appeal.

Here, the AOJ has found that the Veteran did not submit a timely filed substantive appeal after the July 2012 SOC.  In so doing, the AOJ considered the Veteran's August 2012 statement as a request to reopen his service connection claims for bilateral hearing loss, tinnitus and peripheral neuropathy.  However, that purported request to reopen was received within the appeal period for filing a substantive appeal.  

The Board takes notes of the discussion in Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009), wherein the Federal Circuit Court emphasized the fact that the VA disability system is paternalistic in nature, and is not intended to include traps for unwary pro se litigants.  The Federal Circuit Court has repeatedly emphasized that the VA adjudication system is "paternalistic" and "uniquely pro-claimant" in nature.  See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).

Here, the Veteran submitted a statement within the regulatory time frame for a timely substantive appeal specifically withdrawing two claims for which an appeal had been initiated.  He further specified that he requested reconsideration of the bilateral hearing loss, tinnitus and peripheral neuropathy claims based upon review of additional VA treatment records which he requested the AOJ to obtain.  See generally Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007) (the provisions of 38 C.F.R. 3.156(b) provides that claimants have one year in which to appeal an AOJ decision, and that new evidence received prior to the expiration of the one-year time period is to be considered as having been filed in connection with the original claim).  Overall, the Board finds that the Veteran sufficiently identified the issues for which he intended to pursue an appeal in the August 2012 statement which, in the Board's opinion, satisfies the content requirements of a substantive appeal when viewed in the context of the entire record.  See Rivera v. Shinseki, 654 F.3d 1377, 1382 (Fed. Cir. 2011).  Thus, the Board has rephrased these issues as de novo appeals.

Regarding characterization of the claims, the Board observes that the AOJ has certified for appeal an issue of entitlement to service connection for peripheral neuropathy.  A review of the record clearly reflects that the Veteran seeks to establish his entitlement to service connection for neuropathy symptoms in his lower extremities only, claimed as due to repeated foot traumas in service.  The Board, therefore, has rephrased the issue on appeal to reflect that the Veteran has only alleged service connection for neuropathy of the lower extremities.

This appeal was processed using the Veterans Benefits Management System (VBMS).  There are additional document pertinent to the appeal stored in Virtual VA.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

The Veteran's peripheral neuropathy of the lower extremities first manifested many years after active service and is not etiologically related to an event during active service, to include repeated foot traumas.


CONCLUSION OF LAW

The criteria for entitlement to service connection for peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Veteran filed a service connection claim for peripheral neuropathy in January 2011.  A pre-adjudicatory January 2011 AOJ letter advised the Veteran of the types of evidence and/or information deemed necessary to substantiate a service connection claim as well as the relative duties on the part of the Veteran and VA in developing the claim.  This letter did not advise the Veteran of the criteria for establishing an initial disability rating and effective date of award.  However, as the service connection claim is denied, these downstream issues are not implicated and this notice error is harmless.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Here, the AOJ has obtained the Veteran's STRs and all known VA clinic records.  There are no outstanding requests to obtain any private medical records which the Veteran has both identified and authorized VA to obtain on his behalf.  The Veteran does not contend, and the evidence does not show, that there are any relevant documents in the possession of the Social Security Administration (SSA).

VA has also obtained medical opinion in this case.  A June 2014 VA examination report reflects review of the claims folder, interview of the Veteran and examination of the Veteran which included electromyography (EMG) testing to determine the nature and etiology of his claimed neuropathy symptoms.  The VA examiner identified accepted as true the Veteran's description of repetitive foot traumas in service, explained the specific nerve roots which would be involved with repeated foot trauma, and explained why the Veteran's neuropathy was not related to his military duties as described by the Veteran himself.  The Board finds that this examination and opinion fully satisfies VA duty to assist under 38 C.F.R. § 3.159(c)(4).

For the reasons expressed above, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim being decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Applicable law

The Veteran seeks to establish his entitlement to service connection for peripheral neuropathy of the lower extremities.  He primarily alleges that neuropathy symptoms in his feet and lower extremities results from injury caused by his military duties.  Specifically, he reports that his military duties as an aircraft technician required repetitive 12 foot chute landings from parked military aircraft to concrete surfaces.  See, e.g., VA Form 21-4138 (Statement in Support of Claim) received in November 2012.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, such as organic diseases of the nervous system, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way to state this is that VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Veteran served on active duty from April 1957 to March 1961.  His STRs do not reflect any lay or medical evidence of neuropathy symptoms.  His March 1961 separation examination reflects normal clinical evaluations of his neurologic system, feet and lower extremities. 

Post-service, the Veteran denied neuritis and paralysis symptoms on an April 1964 Report of Medical History for the U.S. Naval Reserves.  Examination at that time reflected normal clinical evaluations of his neurologic system, feet and lower extremities.  A September 1965 annual examination also found normal clinical evaluations of his neurologic system, feet and lower extremities.

In pertinent part, the Veteran's VA clinic records include a September 2011 clinic visit wherein he reported burning of his feet, but not his legs, "for yrs."  His assessments included neuropathy of the feet and right sciatica treated with a prescription of gabapentin.

An October 2013 opinion from the Veteran's private physician stated that the Veteran manifested neuropathy of his feet and lower extremities.  The Veteran was noted to have a military history of continual and daily jumping out of aircraft onto concrete.  The physician opined that the Veteran's neuropathy of his feet and lower extremities was attributable to the military injury as he had no known medical problems to cause neuropathy.

The Veteran was afforded VA examination in June 2014.  At that time, he reported the onset of foot problems in the 1980s wherein he was advised to use different sprays for fungus.  He reported first being diagnosed with peripheral neuropathy "a couple of years ago."  An EMG study noted the Veteran's description of a 20-year history of progressive numbness and tingling in a stocking distribution in both legs which went up to his knees.  He reported a history of L4 and L5 laminectomy in 1974 which resolved a right radiculopathy.  The EMG findings were interpreted as showing electrodiagnostic evidence of moderate left median neuropathy at the wrist and bilateral sural neuropathy which can be a normal finding in patients over 60.  However, the Veteran did not meet electrodiagnostic criteria for a generalized sensorimotor polyneuropathy.  The VA examiner noted that the Veteran's lower extremity studies, including the bilateral peroneal motor and tibial motor, were normal.  It was further noted that a bilateral sural sensory nerve was not obtained, which could be a normal finding for those over 60 years of age, and that the sural nerve did not go into the foot and, therefore, could not be an injury by a blow to the bottom of the foot such as jumping.  

Following review of the record, the VA examiner opined that it was less likely than not that the Veteran's peripheral neuropathy was due to an event in service, to include repetitive jumping onto concrete.  The examiner indicated that peripheral neuropathy may be either inherited or acquired.  The causes of causes of acquired peripheral neuropathy included physical injury (trauma) to a nerve, tumors, toxins, autoimmune responses, nutritional deficiencies, alcoholism, and vascular and metabolic disorders.  The acquired peripheral neuropathies are grouped into three broad categories: those caused by systemic disease, those caused by trauma from external agents, and those caused by infections or autoimmune disorders affecting nerve tissue.  It was further noted that a few people had idiopathic peripheral neuropathy in which no specific cause was identified.  The examiner noted that the nerve which provided sensation to the feet, the branches of the tibial nerve, showed no evidence of injury.  It was further noted that the single nerve which could not be obtained in electrodiagnostic testing, the sural nerve, stopped above the foot and would not be due to injury by foot trauma.

Here, the Veteran alleges repetitive foot traumas in service which resulted in neuropathy of his feet.  He has not specifically alleged the onset of neuropathy symptoms in service and, in fact, has reported the onset of neuropathy symptoms several decades after service discharge.  See VA examination report dated June 2014.  His STRs do not reflect any lay or medical evidence of lower extremity neuropathy, and include his specific denials of neuritis/paralysis symptoms on a 1964 U.S. Naval Reserve Examination.  Additionally, medical examinations in March 1961, April 1964 and September 1965 reflected normal clinical evaluations of the Veteran's neurologic system, feet and lower extremities.

Thus, the Board finds that the credible lay and medical evidence demonstrates the onset of the Veteran's lower extremity neuropathy several decades after his service discharge.  The significant time lapse of several decades between service separation and the onset of neuropathy symptoms does not tend to support a finding of in-service incurrence or aggravation, see Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000), or allow for presumptive service connection under 38 C.F.R. § 3.309(a) (a chronic disease becoming manifest to a compensable degree within one year of service discharge).  Furthermore, as the Veteran does not allege an in-service onset of neuropathy and continuity of symptomatology thereafter, the claim cannot be granted pursuant to 38 C.F.R. § 3.303(b).

Thus, the dispositive issue on appeal concerns a medical nexus between the Veteran's military duties involving repetitive traumas to his feet and his current lower extremity neuropathy disability.  Here, there is an October 2013 private medical opinion in support of the claim and a June 2014 VA opinion against the claim.

In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated: 

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . . 

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

A medical examiner's review of the claims folder may heighten the probative value of an opinion, as the claims folder generally contains all documents associated with a veteran's disability claim, including not only medical examination reports and STRs, but also correspondence, raw medical data, financial information, AOJ rating decisions, Notices of Disagreement, materials pertaining to claims for conditions not currently at issue and Board decisions disposing of earlier claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

However, an examiner's review of the claims folder is not required in each case.  See Snuffer v. Gobber, 10 Vet. App. 400, 403 -04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history). 

A significant factor to be considered for any opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis). 

Although formal rules of evidence do not apply in the VA benefits system, the Court has indicated that recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the adjudicator's decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Within the VA benefits system, VA medical examiners and private physicians offering medical opinions in veterans' benefits cases are essentially considered expert witnesses.  Nieves-Rodriguez, 22 Vet. App. 295 (2008). 

In Nieves-Rodriguez, the Court indicated that the Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts, Fed.R.Evid. 702, are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.  The factors identified in Fed.R.Evid 702 are as follows: 

(1) The testimony is based upon sufficient facts or data; 
(2) the testimony is the product of reliable principles and methods; and 
(3) the expert witness has applied the principles and methods reliably to the facts of the case.

At the outset, the Board observes that the October 2013 private examiner and June 2014 VA examiner accepted as an established fact that the Veteran's military duties involved repetitive foot traumas.  The Board finds that the Veteran's descriptions of these repetitive foot traumas, occurring while exiting military aircraft, are credible and consistent with his known circumstances of military service.  38 U.S.C.A. § 1154(a).

The Board also notes that October 2013 private examiner and June 2014 VA examiner did not identify any non-military related disease or injury as being responsible for the Veteran's lower extremity neuropathy.  

Given the factual assumptions by both examiners which are consistent with the lay and medical evidence of record, the Board finds that the relative merits of the June 2014 VA examiner's opinion substantially outweighs that of the October 2013 private examiner opinion.  

The October 2013 private examiner offers a diagnosis of peripheral neuropathy and, by exclusion of the known medical causes for peripheral neuropathy in the circumstances of this case, opines that the Veteran's peripheral neuropathy results from his repetitive traumas in service.  The June 2014 VA examiner opinion also recognizes trauma as a potential cause of peripheral neuropathy.  Thus, the October 2013 private examiner opinion holds some probative value in support of the claim.

However, the October 2013 private examiner opinion does not reflect any awareness of the specific nerve root distribution causing the Veteran's symptoms.  By contrast, the June 2014 VA examiner relied upon EMG examination findings to determine that the Veteran's tibial nerves, which provided sensation to the feet, showed no evidence of injury.  The EMG study showed abnormal sural nerve root findings, but noted that the sural nerve root stopped above the foot and would not be due to foot trauma.  The examiner also explained that sural nerve root dysfunction could be a normal finding for patients over 60, such as the Veteran.  Based on this specific evidence, the VA examiner opined that it was less likely than not that the Veteran's peripheral neuropathy was due to an event in service, to include repetitive jumping onto concrete.

Overall, the Board finds that the June 2014 VA examiner opinion is overwhelmingly more persuasive than the October 2013 opinion as it is based on more complete and precise data, and specifically considers whether the Veteran's repetitive foot traumas could result in the specific nerve root dysfunction which has been electrodiagnostically identified.  Notably, the June 2014 VA examiner also explained that peripheral neuropathy could be idiopathic in nature which is not a specific factor considered by the October 2013 private examiner.

Thus, the Board finds that the credible lay and medical evidence establishes that the Veteran's peripheral neuropathy of the lower extremities first manifested many years after active service and is not etiologically related to an event during active service, to include repeated foot traumas.

In so holding, the Board has found the Veteran's description of repetitive foot traumas in service to be credible and competent evidence in support of the claim.  His description of injury was considered as true by the June 2014 VA examiner.  As discussed above, the Veteran has not alleged the onset of peripheral neuropathy symptoms in service or contemporaneous to service discharge.  To the extent that any of his statements could be construed as such, the Board places greater probative weight to his denial of neuritis/paralysis symptoms in April 1964 as this statement was made contemporaneous to the events in question for the purposes of evaluating his current state of health.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

In sum, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for peripheral neuropathy.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


ORDER

Service connection for peripheral neuropathy of the lower extremities is denied.


REMAND

The Veteran seeks to establish his entitlement to service connection for bilateral hearing loss and tinnitus.  He reports close exposure to jet aircraft noise as an aircraft technician in service.  He describes one instance of being in close proximity to a jet blast which had been accidentally accelerated while he was working near the engine.  His VA clinic records reflect a diagnosis of bilateral sensorineural hearing loss which is asymmetrically worse on the left. 

A March 2011 VA audiology examination noted that the Veteran's enlistment and separation physicals for his period of active service from April 1957 to March 1961 did not include hearing thresholds tests, but that an annual physical from the Navy Reserves in September 1965 documented normal bilateral hearing through 6000Hz.  The examiner noted that the Veteran's normal hearing four years after his Navy separation strongly suggested that his hearing was not damaged while on active duty.  In so opining, the examiner cited research studies indicating that hazardous noise exposure had an immediate effect on hearing, which was usually temporary at first.  Therefore, based on the available evidence, the examiner opined that the Veteran's current hearing loss and tinnitus were less likely as not caused by or the result of noise exposure while on active duty in the Navy.

The Veteran's representative has noted that, prior to November 1967, military audiometric results were reported in standards set forth by the American Standards Association (ASA).  Thereafter, military audiometric results were reported in standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  It has been argued that converting the September 1965 audiometric results from ASA to ISO units would demonstrate hearing acuity at the upper limits of normal for both ears.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  The Board finds that an addendum opinion taking into account the ASA to ISO conversion is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims folder to the March 2011 VA examiner for an addendum opinion regarding the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  The claims folder contents must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

If the March 2011 VA examiner is not available, the claims folder should be forwarded to a similarly qualified VA examiner.

The need for additional examination is left to the discretion of the VA examiner.

The VA examiner should convert the September 1965 audiometric examination from ASA to ISO units.  Additionally, the examiner should consider the Veteran's report that an inadvertently accelerated jet engine caused a blast of jet air to his left ear.  See, e.g., VA clinic record dated November 2012.  After this is accomplished, provide opinion on the following questions:

      a) Whether it is at least as likely as not that right and/or left ear hearing loss results from an event in service, including the Veteran's in-service noise exposure; and

      b) Whether it is at least as likely as not that tinnitus results from an event in service, including the Veteran's in-service noise exposure?

The examiner should also consider the Veteran's lay statements regarding in-service and post-service noise exposure, the onset of his hearing loss, and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

2.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


